DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, it is unclear what is required by a “sodium silicate method”. It’s unclear if the term requires specific method steps, chemical reactions, or only requires a colloidal silica, as “obtained by a sodium silicate method” which can be interpreted as a product-by-process limitation. As such, the claim is indefinite. For purposes of examination, the examiner will interpret the limitation as requiring the colloidal silica to be made by a traditional water glass synthesis method, by utilizing a silica source and a caustic solution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being clearly anticipated by JP 2017068882 A, referred to herein as ‘JP ‘882’.
Regarding Claim 1, JP ‘882 discloses obtaining colloidal silica by using water glass and an ion exchange resin (passage beginning “In the ion exchange method…”). Further, JP ‘882 discloses that this water glass solution is treated with a cationic ion exchange resin (ibid), which would produce an anionically modified colloidal silica. This reads on Claim 1, in which a method of producing anionically modified colloidal silica, comprising ion exchanging raw colloidal silica using an ion exchange resin and anionically modifying ion-exchanged raw colloidal silica to obtain anionically modified colloidal silica is disclosed.
Regarding Claim 2, the prior art discloses the limitations of Claim 1 as shown above.  Further, JP ‘882 discloses mixing silica sand and sodium carbonate, and heating to form sodium silicate, also known as a water glass solution (Example 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017068882 A, referred to herein as ‘JP ‘882’.
Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above.  Further, JP ‘882 discloses adding a silane coupling agent having a thiol group, 3-mercaptopropyl (trimethoxy) silane, and performing treatment to create a silane coupling agent having a sulfonic acid group (Example 2). This reads on Claim 3, in which adding a silane coupling agent having a functional group chemically convertible to a sulfonic acid group to the ion-exchanged raw colloidal silica is disclosed. Further, JP ‘882 discloses that hydrolysis occurs after the mixing of the solution containing the silane coupling agent and the solution containing silica particles (ibid). Hydrolysis reactions are exothermic, and as such this reaction would heat the solution. This reads on Claim 3, in which heating a mixture containing the ion-exchanged raw colloidal silica and the silane coupling agent to obtain a reactant is disclosed. Further, JP ‘882 discloses the addition of hydrogen peroxide to convert the mercapto group to a sulfonic acid group (ibid). this reads on Claim 1, in which verting the functional group into a sulfonic acid group by treating the reactant is disclosed.
Further regarding Claim 3, JP ‘882 discloses the conversion of the functional group to occur before the bonding of the functional group to the colloidal silica, which differs from the instant claim in that said functionalization and bonding steps are reversed. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04 IV C. Given this, one of ordinary skill in the art would find it obvious to perform said functionalization and bonding steps in the order as claimed by Claim 3.
Regarding Claim 4, the prior art discloses the limitations of Claim 1 as shown above.  Further, JP ‘882 discloses adding a silane coupling agent in solution form (Example 1).
Regarding Claim 5 & 6, the prior art discloses the limitations of Claim 1 as shown above.  Further, JP ‘882 discloses that alcohol is first removed by hydrolysis of the silane coupling agent when the solution containing the silane coupling agent and the solution containing the silica particles are mixed (Passage beginning “When the aqueous solution containing…”). This means that alcohol, an organic solvent, was present in the mixture, and was then subsequently removed, reading on Claims 5 & 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736